Citation Nr: 0638074	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  05-02 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
November 1945.  The appellant is advancing the claim as the 
veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  

In May 2004, the RO determined that the appellant did not 
submit new and material evidence to reopen the finally 
decided claim of entitlement to service connection for the 
cause of the veteran's death.  

In November 2006, the appellant was notified that the instant 
appeal has been advanced on the Board's docket for good cause 
shown.  See 38 U.S.C.A. § 7107(a)(2)(C) (West 2002); 38 
C.F.R. § 20.900(c) (2006).  


FINDINGS OF FACT

1.  In November 1987, the RO denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death, she was notified of this decision by 
correspondence dated in December 1987 and she did not appeal 
the decision.  The RO's November 1987 rating decision is 
final.  

2.  The last final and unappealed decision of record is dated 
in February 1993.  

3.  The evidence submitted subsequent to the RO's February 
1993 decision is new to the extent that the evidence was not 
associated with the claims file at the time the RO rendered 
the February 1993 decision; however, the evidence is not 
material to the claim of entitlement to service connection 
for the cause of the veteran's death.  

4. The new evidence of record does not include a medical 
opinion which tends to link a service-connected disability to 
the veteran's period of service or an opinion which tends to 
link the cause of the veteran's death to his period of 
service.  




CONCLUSIONS OF LAW

1.  The RO's February 1993 decision is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 
20.1103 (2006).  

2.  New and material evidence has not been submitted to 
reopen the finally decided claim of entitlement to service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the 
present appeal, although the veteran has not been provided 
notice of the type of evidence necessary to establish a 
disability rating or an effective date in the event that the 
claim of entitlement to service connection is granted, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  

As explained below, the Board has determined that service 
connection for the claimed disability is not warranted.  
Consequently, no disability ratings or effective dates will 
be assigned, so there can be no possibility of any prejudice 
to the veteran in not notifying him of the evidence pertinent 
to these elements.  

In December 2003, prior to the RO's adjudication of the 
claim, the appellant was provided with correspondence that 
properly notified her of VCAA and VA's duty to assist her in 
obtaining pertinent evidence and medical records to support 
the claim The discussions contained in the December 2003 
correspondence complied with VA's duty to notify.  

For example, the appellant was specifically informed of the 
evidence necessary to substantiate the claim; she was 
informed of the responsibilities imposed upon her and VA 
during the claims process; she was informed of the evidence 
that VA received, in connection with the claims; and she was 
informed of where to send the information and how to contact 
VA if she had questions or needed assistance.  The appellant 
was also informed of the efforts that VA would make to assist 
her in obtaining evidence necessary to substantiate the 
claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  She 
was also told, in essence, to submit all evidence she had in 
her possession that was relevant to the claim.

The December 2003 correspondence also notified the appellant 
that she needed to submit new and material evidence to reopen 
the finally decided claim of entitlement to service 
connection for the cause of the veteran's death.  In addition 
to being informed of what new and material evidence is, she 
was specifically informed that to support her claim, the 
evidence must show that the veteran died from a service-
related injury.  See Kent v. Nicholson, 20 Vet. App 1 (2006).  

The record also reflects that the veteran's service medical 
records, VA medical records and non-VA medical treatment 
records have been obtained and associated with the claims 
file.  The appellant has submitted numerous statements in 
support of the claim.  The appellant has not identified any 
other obtainable medical records or evidence pertinent to the 
claim.  The Board is similarly unaware of any outstanding 
obtainable evidence.  Therefore, the Board is satisfied that 
the VA has complied with the duty to assist requirements.  

II.  Analysis

The appellant initially filed a claim of entitlement to 
service connection for the cause of the veteran's death in 
1987.  In the November 1987 rating decision, the RO denied 
the claim.  The appellant was notified of the RO's denial by 
correspondence, dated in December 1987.  She did not file a 
timely Notice of Disagreement; therefore, the November 1987 
decision is final.  The last final and unappealed decision of 
record is dated in February 1993.  The RO found, in essence, 
that the evidence did not establish that the veteran's death 
was due to service or due to a service-connected disability.  
New and material evidence must be submitted to reopen the 
claim of entitlement to service connection for the cause of 
the veteran's death.  

Generally, if new and material evidence is secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002).  A final decision 
will be reopened if new and material evidence is submitted.  
See 38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 3.156(a) 
(2006).  

Note that regulations implementing the VCAA contain an 
amended definition of new and material evidence and rules 
prescribing certain VA duties in the context of an attempt to 
reopen a finally decided claim, which specifically apply to 
claims filed on or after August 29, 2001.  See 38 C.F.R. §§ 
3.156(a), 3.159(c), 3.159(c)(4)(iii) (2006).  As the 
veteran's claim to reopen was received subsequent to the 
effective date of the new regulations, the Board finds that 
such new regulations and provisions are applicable here.  
Therefore, the claim to reopen will be considered under the 
new regulations, as outlined below.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a) (2006).  

If the Board determines that the evidence is new and 
material, the case is reopened and evaluated in light of all 
the evidence, both new and old.  See Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  In making this determination, the 
Board must look at all of the evidence submitted since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  In 
order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Generally, the death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The service-
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  Contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  See 38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2006).  

The appellant maintains that the veteran's death was related 
to his period of service.  A Certificate of Death is of 
record and it reports that the veteran died on October [redacted], 
1987.  The cause of death was listed as irreversible brain 
death, due to or as a consequence of massive global stroke, 
and due to or as a consequence of atherosclerosis.  Diabetes 
mellitus, acute ischemia of the right leg, is listed as a 
condition which contributed to the veteran's death, but is 
unrelated to the cause of the veteran's death.  The 
Certificate of Death indicates that an autopsy was not 
performed.  

The RO's February 1993 decision is final.  A review of the 
claims file shows that at the time of the veteran's death, he 
was in receipt of service-connected benefits for anxiety, 
evaluated as 50 percent disabling.  At the time of the RO's 
February 1993 decision was rendered, the pertinent evidence 
of record included the veteran's service medical records, the 
medical records from M. A. Shea, M.D., dated in September and 
October 1974; medical records from St. Joseph's Hospital, Our 
Lady of Providence Unity, dated in October 1974; and VA 
examination reports, dated in December 1946, November 1949, 
December 1958, January 1961, and December 1974.  

The veteran's service medical records show that at the time 
of his separation from service, he suffered from 
psychoneurosis anxiety and pes planus.  The service medical 
records do not include evidence of any limitation in brain 
functioning, a history of stroke, atherosclerosis, diabetes 
mellitus, or acute ischemia of the right leg.  

The VA examination reports do not show that the veteran 
received treatment for any limitation in brain functioning, a 
history of stroke, atherosclerosis, diabetes mellitus, or 
acute ischemia of the right leg.  These reports primarily 
reveal that the veteran received extensive treatment for 
anxiety.  

The September 1974 medical report from M. A. Shea, M.D. shows 
that the veteran suffered from arteriosclerosis obliterans 
with aortic iliac disease.  The October 1974 medical report 
states that the veteran had a three-year history of 
progressive bilateral buttock, thigh, and calf pain.  It is 
noted that the following were risk factors for the veteran's 
arteriosclerosis: the veteran was overweight, he has a 
history of smoking cigarettes, and a family history which was 
significant for arteriosclerosis obliterans and diabetes 
mellitus.  In October 1974, he underwent aorto femoral bypass 
with  #14 millimeter weavenit Dacron graft.  The additional 
medical records from M. A. Shea, M.D. show that the veteran 
received follow-up treatment after the surgery.  It is noted 
that the veteran was totally disabled in the October 1978 
office treatment note.  

In the November 1987 rating decision, the RO initially denied 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death on the basis that the 
service medical records are negative for the conditions that 
caused the veteran's death and that the service-connected 
psychiatric disorder of anxiety neurosis does not affect a 
vital organ and is not shown to have materially contributed 
to the cause of the veteran's death.  

In the last final and unappealed decision of record, dated in 
February 1993, the RO noted that the immediate cause of death 
was irreversible brain death due to massive stroke, that 
during the veteran's lifetime, he was service-connected for 
anxiety, and that the service-connected psychiatric disorder 
was not found to have caused or contributed materially to his 
death.  The RO also reiterated that the service medical 
records were negative for the conditions that actually caused 
the veteran's death.  

The evidence received subsequent to the RO's February 1993 
final decision includes a service personnel record, VA 
medical treatment records, dated in September 1984 and 
October 1987; a VA hospital summary report, dated in April 
1982; and VA discharge summary reports, dated in September 
1986 and from September 1987 to October 1987.  

In August 2003, the appellant submitted a statement in which 
she notes that the veteran complained of numbness in his leg 
as a result of a blood clot in October 1987.  Thereafter, he 
underwent surgery to remove the blood clot and that the 
surgery resulted in irreversible brain death and a massive 
global stroke.  She maintains that the October 1987 blood 
clot in the veteran's leg is related to an injury that was 
incurred during the veteran's period of service in October 
1944 in action against the enemy in Peleiu, Palau Islands and 
that he received a Purple Heart in connection with the leg 
injury.  

The service personnel record shows that the veteran 
participated in action against the enemy at Peleiu, Palau 
Islands from September 15, 1944 to October 14, 1944, and at 
Okinawa, Ryukyus Island from April 1, 1945 to May 28, 1945.  
It is noted that the veteran was wounded in action on October 
14, 1944.  There is no mention, however, of a leg injury or 
disability which involves any of the conditions which are 
listed on the veteran's Certificate of Death.  

The April 1982 VA hospital summary shows that the veteran was 
admitted for treatment of diabetes mellitus and that the 
onset of diabetes mellitus was about 4 years prior to the 
hospitalization. The report shows that he was also treated 
for hypertension.  The VA abbreviated medial record, dated in 
September 1984, shows that the veteran was diagnosed as 
having complete occlusion of the superficial femoral arteries 
bilaterally, secondary to peripheral vascular disease.  

The VA discharge summary report, dated from September 1987 to 
October 1987, reveals that the veteran underwent a short-jump 
graft from the right limb of his aortobifemoral bypass graft 
to his right profounda artery, which was performed after a 
thrombectomy of the right limb and graft and a profunda.  It 
is noted that the etiology of the graft was secondary to a 
distal pseudointimsal hyperplasia.  

Postoperatively, the veteran's neurologic picture began to 
worsen.  He went into a coma.  He was seen by neurology and 
at that time findings consistent with pontine infarction was 
noted.  The veteran experienced bradycardia and he developed 
diabetes incipitus.  Brain death was confirmed by neurology 
and the veteran was pronounced dead on October [redacted], 1987.  It 
is noted that the veteran's family declined a postmortem 
examination.  

In view of the foregoing evidence, law and regulations, the 
Board concludes that the requirements for establishing that 
new and material evidence has been submitted to reopen the 
finally decided claim of entitlement to service connection 
for the cause of the veteran's death have not been met.  The 
Board observes that the evidence submitted subsequent to the 
February 1993 final decision is new to the extent that the 
evidence was not associated with the claims file at the time 
the RO rendered the final decision.  This evidence, however, 
is not material to the appellant's claim, as the evidence 
does not demonstrate that the cause of the veteran's death, 
as listed on the Certificate of Death, is related to his 
period of service, and it has not been shown that the 
service-connected disability of anxiety neurosis caused, or 
contributed to cause the veteran's death.  

The Board points out that material evidence would be evidence 
showing that the veteran died from the service-connected 
disability of anxiety neurosis, that the service-connected 
psychiatric disorder contributed to cause the veteran's 
death, or that the cause of the veteran's death was related 
to his period of service.  In the absence of such evidence, 
the Board finds that the evidence received subsequent to the 
RO's February 1993 final decision is not both new and 
material to the claim of entitlement to service connection 
for the cause of the veteran's death.  

The Board does not doubt the sincerity of the appellant's 
belief that the cause of the veteran's death is related to 
his period of service.  However, as a layman without the 
appropriate medical training and expertise, she is not 
competent to provide a probative opinion on a medical matter, 
to include the diagnosis of a specific disability or opinion 
as to the origins of a specific disability.  See Bostain v. 
West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

Accordingly, the appellant has not offered a basis to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death; therefore, the Board will not reopen 
the claim for review on the merits.  See 38 U.S.C.A. § 5108 
(West 2002).  


ORDER

New and material evidence has not been submitted to reopen 
the finally decided claim of entitlement to service 
connection for the cause of the veteran's death.  The appeal 
is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


